Citation Nr: 0312226	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
closed head injury with post-traumatic migraine headaches 
prior to April 14, 1998 and in excess of 30 percent from 
April 14, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
April 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for headaches secondary to head trauma from April 
1993.  

In August 2000, the Board remanded the issue of entitlement 
to an initial rating in excess of 10 percent for residuals of 
a closed head injury to obtain additional medical records and 
VA psychiatric and neurological disorders examinations.  
Although a March 1995 rating decision increased the initial 
rating for head injury with post-traumatic headaches to 10 
percent and a December 2002 hearing officer decision 
increased the rating for closed head injury with post-
traumatic migraine headaches to 30 percent from April 14, 
1998, the issue of entitlement to an initial rating in excess 
of 10 percent prior to April 14, 1998 and in excess of 30 
percent from April 14, 1998 remains before the Board.  The 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Two other issues are no longer before the Board.  In August 
2000, the Board denied entitlement to a rating in excess of 
10 percent for a tailbone disability and remanded the issue 
of entitlement to a total rating based upon individual 
unemployability (TDIU).  A December 2002 hearing officer 
decision granted TDIU.  


FINDINGS OF FACT

1.  The old rating criteria for mental health disorders in 
effect prior to November 1996 and the new criteria in effect 
from November 1996 are equally favorable to the veteran.  

2.  At July 1993 and July 1997 VA brain injuries examinations 
and April 1998 and May 2001 VA neurological examinations, a 
VA physician repeatedly opined that the veteran's migraine 
headaches resulted from the service-connected head injury.  

3.  Migraine headaches with purely neurological symptoms of 
photophobia, phonophobia, nausea, and numbness are the 
primary manifestation of the veteran's closed head injury.  

4.  Migraine headaches, having duration of several hours to 
two days, occur one to three times per week and force the 
veteran to turn off ceiling lights and take to his bed.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for closed 
head injury with post-traumatic migraine headaches are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 8045 and 8100, 
4.130, Diagnostic Code 9304 (2002) (effective from November 
7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996) 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1994 rating decision granted service connection and 
an initial noncompensable rating for headaches secondary to 
head trauma from April 1993, and the veteran filed a timely 
notice of disagreement with the initial rating in April 1994.  
A March 1995 rating decision recharacterized the disability 
as head injury with post-traumatic headaches and increased 
the initial rating to 10 percent.  The RO issued an April 
1995 statement of the case, and the veteran filed a timely 
substantive appeal in May 1995, which perfected the appeal of 
the initial rating.  

The August 1995 and November 1997 rating decisions continued 
the initial 10 percent rating, and the veteran's January 1996 
and August 1997 statements expressed his intent to continue 
the appeal.  The December 2002 hearing officer decision 
recharacterized the disability as closed head injury with 
post-traumatic migraine headaches, continued the initial 10 
percent rating prior to April 14, 1998, and increased the 
rating to 30 percent from April 14, 1998.  


Fulfillment of VA's duty to assist and inform the veteran

The VA fulfilled its duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  The veteran received VA brain, 
neurological, and general medical examinations in September 
1993, a comprehensive VA examination in March 1994, VA brain 
and mental disorders examinations in July 1997, and VA 
neurological examinations in April 1998 and May 2001.  The 
veteran's September 2000 statement confirmed that all post-
service medical treatment had been provided by VA and Social 
Security Disability examiners, and the RO painstakingly 
obtained the available service medical records, VA medical 
records from multiple identified locations, and the veteran's 
Social Security Disability medical records.  The veteran and 
his representative filed several lay statements with the RO, 
and the veteran declined the opportunity for a hearing.  

The VA also fulfilled its duty to inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The December 2002 supplemental 
statement of the case informed the veteran of applicable 
provisions of The Veterans Claims Assistance Act of 2000, 
other applicable laws and regulations, and the evidence 
needed to substantiate the claim.  The VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA fulfilled its duty to assist and inform the veteran 
because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to an initial rating in excess of 10 percent for
closed head injury with post-traumatic migraine headaches 
prior to April 14, 1998 and in excess of 30 percent from 
April 14, 1998

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability has been evaluated under the 
criteria for brain disease due to trauma and dementia due to 
head trauma prior to April 14, 1998 and under the criteria 
for brain disease due to trauma and migraine headaches from 
April 14, 1998.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8045 and 8100, 4.130, Diagnostic Code 9304 (2002) (effective 
from November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 
9304 (1996) (effective prior to November 7, 1996).  Given the 
diagnoses and findings of record, the Board will consider 
whether an increased rating is warranted for both periods 
under the criteria for brain disease due to trauma 
(Diagnostic Code 8045), the old and new criteria for dementia 
due to head trauma (Diagnostic Code 9304), and the criteria 
for migraine headaches (Diagnostic Code 8100).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991);   VAOPGCPREC 3-2000 
(2000).  

The veteran is already in receipt of ratings equal to or 
greater than the maximum 10 percent available when the claims 
folder does not include a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., which are 
symptomatic of brain trauma will be rated 10 percent and no 
more under Diagnostic Code 9304.  A rating in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

VA medical records, which document detailed complaints, 
symptoms, and diagnoses during three to four weekly visits 
almost every week from September 1993 to the present, never 
include a diagnosis of multi-infarct dementia.  Instead, VA 
examinations from September 1993 to October 2002 yielded 
diagnoses of alcohol dependence, anxiety disorder, bipolar 
disorder, cannabis dependence, chronic post-traumatic 
headache disorder, dysthymic disorder, personality disorder, 
polysubstance abuse, post-traumatic stress disorder (PTSD), 
post-traumatic migraine headaches, and history of traumatic 
brain disease.  In the absence of a diagnosis of multi-
infarct dementia, a rating in excess of 10 percent is not 
available under the old or new criteria of Diagnostic Code 
9304.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (2002) 
(effective from November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996) (effective prior to November 7, 
1996).  Therefore, the old and new rating criteria for 
dementia due to head trauma are equally favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 3-2000 (2000).  

The remaining possibility of higher rating rests with the 
criteria for brain disease due to trauma with purely 
neurological disabilities.  Brain disease due to trauma with 
purely neurological disabilities following trauma to the 
brain, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., are rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Brain disease to due trauma 
with purely neurological disabilities following trauma to the 
brain may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  38 C.F.R. 
§ 4.124a.  

In this particular case, brain disease due to trauma will be 
evaluated under the analogous criteria for migraine 
headaches, which are the primary manifestation of the 
veteran's closed head injury.  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  Rating under migraine 
headaches is especially appropriate because, at July 1993 and 
July 1997 VA brain injuries examinations and April 1998 and 
May 2001 VA neurological examinations, the VA physician 
consistently opined that migraine headaches resulted from the 
service-connected head injury.  

Although the veteran has manifested psychotic symptoms and 
disturbances of gait, those manifestations have already been 
evaluated under the criteria for service-connected PTSD and 
bilateral pes cavus and plantar fasciitis and will not be 
evaluated as part of the veteran's closed head injury.  
Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

In any event, the veteran's migraine headaches warrant an 
increase to 50 percent from April 1993.  Migraine headaches 
are assigned a 10 percent evaluation for characteristic 
prostrating attacks averaging one in two months over the last 
two months, a 30 percent evaluation for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, and a 50 percent evaluation for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

On September 1993 to May 2001 VA and Social Security 
Disability brain, spine, neurological, psychiatric, and 
general medical examinations and at three to four weekly VA 
clinic visits almost every week from April 1993 to October 
2002, the medical evidence documented migraine headaches 
occurring one to three times per week.  Each migraine 
headache lasted several hours to two days and manifested as 
pain, photophobia, phonophobia, dizziness, nausea, and 
numbness, which forced the veteran to turn off ceiling lights 
and take to his bed.  The September 1993 general medical 
examiner opined that the veteran's headaches had worsened 
over the last two years.  The May 1994 VA psychiatric 
examiner noted migraine headaches occurring once a month, but 
the May 1994 VA Persian Gulf Registry examiner noted right-
sided headaches occurring in the mornings, each lasting 24-48 
hours and causing inability to see for 30-45 minutes.  In 
January 1995, the veteran reported that he was still having 
headaches, and in March 1995, he reported having migraine 
headaches three to four times per week.  At a March 1995 VA 
psychiatric examination, the veteran had trouble focusing on 
the examiner's questions because he was in the middle of an 
actual migraine headache, and he appeared visibly relieved 
when the examiner turned off the overhead lights.  Other 
March 1995 VA examiners noted that a severe pulsating type of 
headache had duration of one day with acute vision changes, 
dizziness, and head numbness.  When the veteran tried to pin 
down the source of his vision problems, an April 1995 VA 
optometrist noted that the veteran had migraine headaches at 
least once every week.  In January 1996, the veteran reported 
that he still had headaches.  In June 1997, he defined his 
headaches as occurring at least once weekly and lasting for 
several days at a time.  At July 1997 brain disease, August 
1997 PTSD, and April 1998 neurological examinations, the 
veteran reported having headaches one to three times per 
week, which had duration of at least 24 hours.  The April 
1998 neurological examiner noted that at least half of the 
veteran's headaches were so severe that they were accompanied 
by nausea, dizziness, and poor vision, which forced him to 
take to his bed.  The May 2001 neurological examiner noted 
that the veteran had prostrating headaches on the average of 
three times per month.  Each headache lasted several hours 
and was accompanied by pain, weakness, functional loss, 
photophobia, phonophobia, and nausea.  The veteran told the 
May 2001 neurological examiner that the frequency and 
intensity of his headaches had not improved from that noted 
at the April 1998 neurological examination.  

The veteran's migraine headaches each last several hours to 
two days and occur eight times as often as that provided for 
under a 10 percent rating and four times as often as that 
provided for under a 30 percent rating.  Although purely 
neurological symptoms of photophobia, phonophobia, nausea, 
and numbness accompany only half of the veteran's migraine 
headaches, all reasonable doubt will be resolved in the 
veteran's favor, and he will be deemed to have very frequent 
completely prostrating and prolonged attacks of migraine 
headaches productive of severe economic inadaptability.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  

In summary, the initial 10 percent rating prior to April 14, 
1998 and the 30 percent rating from April 14, 1998 should be 
increased to 50 percent from April 1993.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  The symptomatology associated with 
the veteran's close head injury with post-traumatic migraine 
headaches more nearly approximates the criteria for higher 
evaluation, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating for 
the veteran's closed head injury with post-traumatic migraine 
headaches is not warranted because exceptional circumstances 
have not been demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2002).  The 
computed tomography scan of the brain was normal in August 
1993, and the veteran's cranial nerves II - XII, vision, 
speech, motor strength, and pinprick sensation were normal 
with no psychomotor agitation or retardation in September 
1993, March 1994, January 1996, February 1996, July 1997, 
August 1997, and April 1998.  The July 1997 VA brain disease 
examiner specifically opined that the veteran's traumatic 
brain disease (post-traumatic headache disorder ) did not 
render him unemployable.  In May 1999, the veteran reported 
that he had been self-employed cutting firewood but that he 
quit because of back and neck injuries.  The increased rating 
of 50 percent sufficiently compensates the veteran for the 
primary manifestation of his service-connected closed head 
injury.  Therefore, referral for extraschedular consideration 
is not currently warranted.  It should be noted, however, 
that a total rating based on individual unemployability based 
on all the veteran's service-connected disabilities is in 
effect from April 1993.  


ORDER

Entitlement to an initial rating of 50 percent for closed 
head injury with post-traumatic migraine headaches is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

